Action by an employee of a subcontractor on a building under construction to recover damages for personal injuries alleged to have been received when a ladder on which he was standing slipped, and he was precipitated therefrom, against Brown & Matthews, Inc., the general contractor, and Helena Rubinstein, Inc., the owner of the building. The owner served a cross complaint for judgment over against the general contractor. At the end of the entire case the court dismissed the complaint as against the owner and dismissed its cross complaint. The jury rendered a verdict for $45,000 in favor of the employee against the general contractor. The general contractor appeals from so much of the judgment entered thereon as is in favor of respondent against it. Judgment *786reversed and a new trial granted, with, eosts to abide the event, unless respondent, within 15 days after entry of the order hereon, stipulate to reduce the verdict to $20,000, in which event the judgment, as so reduced, is unanimously affirmed, insofar as appealed from, without costs. In the light of all the proof the verdict was grossly excessive.
Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ., concur.